248 F.2d 544
CITY OF FORT LAUDERDALE, Appellant,v.Joseph MOORHEAD, James Moorhead, George Burrows and Benjamin Clark, Appellees.
No. 16615.
United States Court of Appeals Fifth Circuit.
November 1, 1957.

Appeal from the United States District Court for the Southern District of Florida; Emett C. Choate, Judge.
Julian E. Ross, City Atty., Donald H. Norman, Asst. City Atty., Fort Lauderdale, Fla., for appellant.
G. E. Graves, Jr., Edwin L. Davis, Miami, Fla., for appellees.
Before RIVES, TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
The claimed procedural errors we find too unsubstantial to warrant discussion. The findings of fact are full and complete and the conclusions of law are amply supported by the authorities cited. We agree with the learned district court. The judgment, 152 F. Supp. 131, is therefore


2
Affirmed.